Citation Nr: 1101233	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-33 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to nonservice-connected burial benefits, to include a 
plot or interment allowance.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1942 to January 
1963.

This matter is on appeal from a July 2008 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1. The Veteran died in September 2005 from hypervolemia and end-
stage dementia; he was buried that month.

2. The appellant, the Veteran's daughter, paid for the Veteran's 
burial and filed an application for burial benefits, to include a 
plot or interment allowance, for the nonservice-connected death 
in May 2006.

3. At the time of his death, the Veteran was not receiving VA 
compensation or pension benefits and there was no claim for 
compensation or pension pending.

4. The Veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization and 
at VA expense to a specified place for the purpose of 
examination, treatment or care.

5. The Veteran was not discharged from service due to a 
disability incurred in or aggravated by service.

6. The Veteran was entitled to be buried in a national cemetery, 
but instead was buried in a private cemetery.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to nonservice-connected burial 
benefits have not been met.  38 U.S.C.A. § 2302 (West 2002); 38 
C.F.R. § 3.1600 (2010).

2.  The criteria for entitlement to a plot or interment allowance 
have been met.  38 U.S.C.A. § 2303 (West 2002); 38 C.F.R. § 
3.1600 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the claim for plot or interment allowance, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and need not be further 
considered.

With respect to the burial allowance claim, VCAA notice is not 
required because the issue presented involves a claim that cannot 
be substantiated as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence is 
dispositive the Board should deny the claim on the ground of the 
lack of legal merit or the lack of entitlement under the law).  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Non-service Connected Burial Benefits

In this case, the Veteran served in the Air Force from August 
1942 to January 1963.  Unfortunately, he passed away in September 
2005.  The appellant, who is the Veteran's daughter, submitted an 
application for burial benefits in May 2006, which indicates that 
the Veteran was interred shortly after his death in September 
2005.  Moreover, a funeral home expense report also indicates 
that it was she who paid $3,485 to cover the costs of the 
funeral.  

As an initial matter, claims for a burial allowance may be 
executed only by "[t]he individual whose personal funds were 
used to pay burial, funeral, and transportation expenses."  38 
C.F.R. § 3.1601(a)(1).  Likewise, 38 C.F.R. § 3.1600(a)(2)(ii) 
provides that a claim for a plot allowance may be executed by 
"[t]he person(s) whose personal funds were used to defray the 
cost of the plot or interment expenses."  Thus, based on the 
above factual history, the claim has been timely filed, and the 
appellant is the party with standing to submit the claim.  

Next, according to the Veteran's death certificate, the cause of 
death was hypervolemia with end-stage dementia as a contributing 
factor.  At the time of his death, he was service connected only 
for residuals of a right inguinal hernia repair with a 0 percent 
disability rating.  There is no indication, nor is it contended 
that the Veteran's death was due to a service-connected disorder.  
There is also no evidence that his hypervolemia or dementia was 
attributable to active duty.  In fact, on her claim for burial 
benefits in May 2006, the appellant specifically denied that the 
Veteran's death was caused by his service.  Accordingly the 
appellant is eligible for benefits on a non-service connected 
basis only.  

Where a Veteran's death is not service-connected, a burial 
allowance to cover the burial and funeral expenses, as well as 
the expense of transporting the body to the place of may be 
payable, but only under certain circumstances.  38 U.S.C.A. § 
2302(a); 38 C.F.R. § 3.1600(b) (2010).  

Specifically, if the cause of a veteran's death is not service-
connected, entitlement is based upon the following conditions: 
*	at the time of death, the veteran was in receipt of pension 
or compensation; 
*	the veteran had an original claim for either benefit 
pending at the time his or her death for which there was 
evidence available on the date of death to support the 
award for compensation or pension
*	the veteran had a reopened claim where there is sufficient 
prima facie evidence of record on the date of death to show 
entitlement; 
*	the deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and 
there is no next of kin and the Veteran's estate funds are 
insufficient to cover expenses; or 
*	the Veteran dies from nonservice-connected causes while 
properly hospitalized by VA in a VA or non-VA facility.
See 38 C.F.R. §§ 3.1600(b) and (c) (2010).

In this case, non-service connected burial benefits are not 
warranted, as none of the conditions of 38 C.F.R. § 3.1600 have 
been met.  First, the evidence does not indicate that the Veteran 
was in receipt of any compensation or pension.  Specifically, 
although he has been service-connected for residuals of an 
inguinal hernia since 1989, this disability has always been at a 
noncompensable level.  Therefore, he was not in receipt of any 
disability compensation.  

Moreover, although the Veteran applied for pension benefits on a 
number of occasions, the evidence does not indicate that this 
claim was ever granted.  Specifically, on at least five separate 
occasions (September 1990, November 2000, July 2002, November 
2002 and April 2005), this claim was denied because the Veteran's 
income exceeded the applicable pension income limit for the 
number of dependents he had.  Therefore, as the Veteran was not 
receiving pension or disability compensation at the time of his 
death, entitlement to burial benefits is not warranted on this 
basis.  

Next, the evidence does not indicate that the Veteran had an 
original or reopened claim that was pending at the time of his 
death.  Indeed, it does not appear that he ever submitted another 
compensation claim apart from the one for his inguinal hernia.  
Moreover, the most recent evidence in the claims folder prior to 
his death was the RO's April 2005 denial of a claim for pension 
benefits.  Thus, as the Veteran had no claims pending at the time 
of death, burial benefits are not warranted on these bases.  

Finally, the evidence does not indicate that the Veteran had no 
next of kin or that he died while hospitalized by VA in a VA or 
non-VA facility.  First, as the appellant is the Veteran's 
daughter, there is a next of kin, and this condition does not 
apply.  Next, the evidence indicates that the evidence indicates 
that the Veteran died on September [redacted], 2005, at the Montfort Jones 
Memorial Hospital in Kosciusko, Mississippi, which is not a VA 
facility.  While the appellant has asserted that the Veteran 
received care under a "satellite" VA program, there is no 
evidence of record that links the VA to the treatment he received 
at the time of his death.  Therefore, burial benefits are not 
warranted on these bases.  

Overall, the evidence does not indicate that any of the 
conditions for burial benefits as set forth by 38 C.F.R. § 3.1600 
have been met.  Accordingly, there is no legal entitlement to a 
burial allowance under this provision, and this aspect of the 
appeal must be denied.

Next, the Board will additionally consider whether the appellant 
is entitled to a plot or interment allowance.  The Board notes 
that the regulation regarding the payment of plot or interment 
allowance was amended during the course of the appeal, effective 
in August 2006.  VA's General Counsel has held that where a law 
or regulation changes during the pendency of an appeal, the Board 
should first determine which version of the law or regulation is 
more favorable to the appellant.  VAOPGCPREC 3-00.  Accordingly, 
the Board considers entitlement under both regulations.

Prior to August 2006, entitlement to a plot or interment 
allowance was subject to the Veteran meeting one of two primary 
conditions:  
*	the deceased veteran is eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c); or
*	the Veteran served during a period of war, and was buried 
on or since October 1, 1978, in a cemetery (or section of a 
cemetery) used solely for internment of persons eligible 
for burial in a national cemetery or in a cemetery owned by 
the State, and no charge is made by the State or political 
subdivision for the cost of the internment.  38 C.F.R. § 
3.1600(f); 38 C.F.R. § 3.1604(d)(ii-v). 

In this case, internment allowance is not warranted under either 
condition.  First, as was discussed above, the Veteran is not 
eligible for burial allowance under 38 C.F.R. § 3.1600 (b) or 
(c).  Moreover, the evidence does not indicate that he is buried 
in a national or state cemetery.  Specifically, the appellant's 
claim in May 2006 indicates that the Veteran was buried in 
Bullock-Burt Cemetery in Kosciusko, Mississippi, which is not 
recognized as either a national or state cemetery.  Additionally, 
the appellant specifically denied that the Veteran was buried in 
such a cemetery.  Therefore, entitlement to plot or internment 
allowance prior to August 2006 is not warranted.  

Since August 2006, however, the requirements for internment 
benefits have been broadened.  Specifically, as is relevant here, 
when a veteran dies from nonservice- connected causes, 
entitlement to a plot or interment allowance is warranted when 
the following conditions are met: 
*	the deceased veteran is eligible for burial in a national 
cemetery;
*	the veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States; and 
*	entitlement is not precluded via the applicable further 
provisions of 38 C.F.R. §§ 3.1601 through 3.1610.  See 38 
C.F.R. § 3.1600(f) (2010).

In this case, the Veteran served on active duty and thus was 
entitled to burial in a national cemetery.  See 38 C.F.R. § 
38.620 (2008).  Also, as was discussed above, the evidence 
indicates that his remains were not buried at such a cemetery, as 
the place of final disposition was at a privately owned cemetery.

Further, there is nothing in the record to suggest that payment 
of a plot allowance would be precluded under 38 C.F.R. §§ 3.1601-
3.1610.  Notably, the appellant filed a timely claim for burial 
benefits in May 2006, only eight months after the Veteran's 
death, see 38 C.F.R. § 3.1601, and also submitted the certified 
death certificate, showing the place of burial.  Consequently, as 
all of the pertinent criteria are met, VA payment of the plot 
allowance is warranted under the revised regulation.  This 
portion of the appeal is granted.




ORDER

A nonservice-connected burial allowance is denied.

A plot or interment allowance is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


